Case 13-25638        Doc 55     Filed 02/20/19     Entered 02/20/19 14:47:39          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 25638
         Deanna P Parkman

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/22/2013.

         2) The plan was confirmed on 08/22/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/07/2014, 08/20/2014, 06/13/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 08/27/2018.

         6) Number of months from filing to last payment: 62.

         7) Number of months case was pending: 68.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $57,977.43.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-25638             Doc 55            Filed 02/20/19    Entered 02/20/19 14:47:39                 Desc         Page 2
                                                             of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $192,073.26
           Less amount refunded to debtor                                 $7,091.67

 NET RECEIPTS:                                                                                            $184,981.59


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $1,511.32
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                 $7,471.51
     Other                                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $8,982.83

 Attorney fees paid and disclosed by debtor:                           $2,000.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim            Claim        Principal       Int.
 Name                                           Class   Scheduled      Asserted         Allowed         Paid         Paid
 Altair OH XIII LLC                         Unsecured         842.00        842.74           842.74        581.49         0.00
 Ashley Funding                             Unsecured            NA          27.07            27.07          18.68        0.00
 Bayview Loan Servicing LLC                 Unsecured           0.00      3,687.59         3,687.59      2,544.44         0.00
 Bayview Loan Servicing LLC                 Secured             0.00        225.00           225.00           0.00        0.00
 Bayview Loan Servicing LLC                 Secured             0.00        123.34           123.34           0.00        0.00
 Bayview Loan Servicing LLC                 Secured       68,680.00     48,354.21        48,354.21      41,971.56         0.00
 Bureaus Investment Group Portfolio No 15   Unsecured         675.00        693.48           693.48        478.50         0.00
 CAPITAL ONE                                Unsecured         651.00           NA               NA            0.00        0.00
 Chase                                      Secured       24,153.00           0.00       24,153.00       4,027.39    1,282.62
 Christ Hospital                            Unsecured         752.00           NA               NA            0.00        0.00
 Commonwealth Edison Company                Unsecured          83.00        168.14           168.14        116.02         0.00
 Department Stores National Bank            Unsecured         435.00        434.82           434.82        300.03         0.00
 Great Lakes Credit Union                   Unsecured      5,519.00       5,009.30         5,009.30      3,456.42         0.00
 Green Tree Servicing LLC                   Unsecured           0.00          0.00             0.00           0.00        0.00
 Green Tree Servicing LLC                   Secured       42,612.00     24,108.31        24,108.31      24,108.31    3,933.75
 Heal N Cure                                Unsecured         554.00           NA               NA            0.00        0.00
 Home Depot/Citibank                        Unsecured         844.00           NA               NA            0.00        0.00
 Internal Revenue Service                   Unsecured      9,495.00     11,537.30        11,537.30       7,960.74         0.00
 Internal Revenue Service                   Priority      14,237.00     12,131.47        12,131.47      12,131.47         0.00
 Medical Business Bureau, LLC               Unsecured         214.00           NA               NA            0.00        0.00
 Medical Business Bureau, LLC               Unsecured         104.00           NA               NA            0.00        0.00
 Northwest Collectors                       Unsecured         138.00           NA               NA            0.00        0.00
 Portfolio Recovery Associates              Unsecured         999.00        999.31           999.31        689.52         0.00
 Quantum3 Group                             Unsecured      4,347.00       4,347.45         4,347.45      2,999.74         0.00
 RAC Acceptance                             Unsecured         220.00           NA               NA            0.00        0.00
 Sears/CBNA                                 Unsecured         467.00           NA               NA            0.00        0.00
 Sears/CBNA                                 Unsecured         381.00           NA               NA            0.00        0.00
 St. James Hospital & Health Centers        Unsecured         892.00           NA               NA            0.00        0.00
 United States Dept Of Education            Unsecured           0.00    47,735.37        47,735.37            0.00        0.00
 Wells Fargo Bank                           Secured       15,529.00     15,292.67        15,292.67      15,277.52         0.00
 Wells Fargo Bank                           Secured       79,859.00     65,097.69        65,097.69      54,120.56         0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-25638        Doc 55      Filed 02/20/19     Entered 02/20/19 14:47:39             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                 $113,451.90        $96,092.12                $0.00
       Mortgage Arrearage                                $15,292.67        $15,277.52                $0.00
       Debt Secured by Vehicle                                $0.00             $0.00                $0.00
       All Other Secured                                 $48,609.65        $28,135.70            $5,216.37
 TOTAL SECURED:                                         $177,354.22       $139,505.34            $5,216.37

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00             $0.00               $0.00
        Domestic Support Ongoing                              $0.00             $0.00               $0.00
        All Other Priority                               $12,131.47        $12,131.47               $0.00
 TOTAL PRIORITY:                                         $12,131.47        $12,131.47               $0.00

 GENERAL UNSECURED PAYMENTS:                             $75,482.57        $19,145.58               $0.00


 Disbursements:

         Expenses of Administration                            $8,982.83
         Disbursements to Creditors                          $175,998.76

 TOTAL DISBURSEMENTS :                                                                    $184,981.59


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/20/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
